[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: DEFENDANT'S MOTION TO DISMISS (#241)
The parties' marriage was dissolved by judgment entered on CT Page 7324 December 26, 1984 and amended on September 25, 1985 in response to defendant's motion to reargue.
The plaintiff moved to modify alimony by motion dated June 14, 1993 (#202) served on the defendant via citation. The plaintiff moved to hold the defendant in contempt (#204) by motion dated July 22, 1993. A second motion to modify dated the same day (#205) was filed by the plaintiff. A third motion to modify alimony, a duplicate of 205, was docketed as 209. All three motions to modify were withdrawn on June 20, 1995 (#222).
There remained the plaintiff's motion seeking to hold the defendant in contempt for failing to pay alimony. The court declined to exercise its contempt power and denied the plaintiff's motion on September 5, 1996. No appeal was taken and the ruling became final.
Thereafter, on October 7, 1996, the plaintiff filed a motion entitled "Motion to fix arrearage and/or to effectuate judgment", serving the defendant via a copy to his attorney.
The defendant has now moved to dismiss on the grounds that (1) the court lacks jurisdiction over the Person of the defendant and (2) the court lacks subject matter jurisdiction to grant the relief in the form requested.
In support of (2), the defendant cites § 52-45a C.G.S.
The plaintiff's current motion is an attempt to resurrect the original contempt motion over which the court declined to exercise jurisdiction.
The decision on the plaintiff's motion for contempt is now final, no appeal having been taken.
The plaintiff's repackaged motion bearing a new title recalls to mind:
    "What's in a name? That which we call a rose. By any other name would smell as sweet."1
Motion to dismiss is granted.
HARRIGAN, J. CT Page 7325